Case 9:18-cv-80176-BB DdclVikhEROTONSENE AN DANDSIMDG

 

Page 1 of 4

Between:
Dr. Craig Wright
(Dr Wright)
~ and -
Equator Consultants AG

Suite BS, Orion Mall, Palm Street, Victoria,
Mahé, Seychelles

(“Trustee”)
WuHeEREAS the Trustee is one of seven trustees of the discretionary trust established on 23
October 2012 and referred to im the trust deed as the “Tulip Trust” (the “Trus?’’),

AND WHEREAS 418.0260773 Bitcoins are currently secured withm the followmg BHitcoin
addresses (the “Trust Addresses”) and are owned by the trust:

Block Trust Address Bitcoins

i 12c6DSi04Ra3 P4é2xvik xerL SLM Brzirlx $0.0286942
2 LHLGDOEASDFEFPDIVIN YnkBLOSs V5 133Zb1 §0.00476725
3 LlFvazCLoTPGANN] Woot} UGuAG3 wel we Vik 30.0003

4 iSubicBBWFavoZLT7GiU2qxjRak JPdkDMG 56.0006

§ LHbZRwdDHk ZmniZeY AriZhouwzuw2HuMu 36.90001

6 iGkOmK AmHiN®mD3LHhbTkewixKHVSta4mila 50.0

7 l6LoW7y83wiawMgs XmT4MiQ7RdjiUmen|M 50.02

8 LIGPYEzréCUoeGbnxrELylszoT Sz3wCsCaj 30.0

9 L2cbOLTFMXRnSzkiFkuoG3cHoMeFipTias 18.00630001
10 iSyN7NPEpu82sHhB6T2C W 525aXoamikeGy §0.0001

AND WHEREAS these 418.0260773 Bitcoins (the “Bitcoin Assets”) form a portion of the assets
belonging to the Trust and administered by Trustee and the other trustees in accordance with the
trust deed and for the benefit of the trust beneficiaries;

AND WHEREAS, from a technical perspective, in order to access or transfer the Bitcoin Assets,
one must have access to the private cryptographic keys relating to the Trust Addresses (the
“Private Keys’),

AND WHEREAS the Tulip Trust deed provided certain restrictions as to the ability of the trustees
to access or transfer the Bitcoin Assets for the benefit of the beneficiaries;

CONFIDENTIAL DEF_00069775
Case 9:18-cv-80176-BB Document 237-19 Entered on FLSD Docket 07/03/2019 Page 2 of 4
AND WHEREAS im order to ensure that the trustees would abide by the trust restrictions and to
ensure that a minimum number of trustees would be required in order to access or transfer the
Bitcoin Assets, the Private Keys were cryptographically divided up into fifteen (15) unique key
slices (each, a “Slice”) by way of the Shamir Secret Sharing algorithm, such that not less than
eight (8) of the fifteen (15) Slices are required in order to reconstitute the Private Keys and
thereby access the Bitcoim Assets.

AND WHEREAS Trustee currently holds five (5) Slices;

AND WHEREAS Dr Wright has requested our consent to have access to the Slices within our
possession for the sole purpose of proving the providence of the Bitcoin Assets and thereby
providing evidence in order to establish his identity as the inventor of Bitcoin (the “Purpose”,
whether by signing messages using the private keys or otherwise;

AND WHEREAS Trustee has consented to provide Dr Wright access to these Slices currently held
by Trustee only for the Purpose, subject to the terms and conditions hereof;

NOW THEREFORE, in consideration of the mutual covenants and agreements hereinafter
contained, and other good and valuable consideration, the receipt and sufficiency of which is
hereby by each party acknowledged, the parties hereto covenant and agree as follows:

L. Consent. Trustee hereby consents to provide the Key Slices in its possession to Dr
Wright or his representatives for their use, subject strictly to the terms hereof.

2. Representations and Warranties. Dr Wright expressly represents and warrants to Trustee
that:

2.4 The Key Slices shall only be used im furtherance of the Purpose;

2.2 The Key Slices shall at all times be maintained im the strictest confidence by Dr
Wright and any and all copies or records of such Key Slices shall be strictly
maintained by Dr Wright at all times;

2.3 Dr Wright shall be obligated, upon the written mstruction of Trustee, to destroy or
delete any and all records of the Key Slices in his control or possession and he
shall conlinm such deletion or destruction in writing within ten (10) days of
receiving such written instruction.

2.4 The total amount of Bitccin secured within these addresses (418.0260773) shall
not drop below the amounts so secured as of the date of this consent (“Trust Asset
Threshold’), For the avoidance of doubt, this restriction would not prevent the
receipt of Bitcoin to these addresses and the subsequent transfer out of these
deposited amounts, provided however that the amount of Bitcoin within these
addresses at no time drops below the Trust Asset Threshold.

CONFIDENTIAL DEF_00069776
Case 9:18-cv-80176-BB Document 237-19 Entered on FLSD Docket 07/03/2019 Page 3 of 4

#

2.5 Dr Wright expressly acknowledges and agrees that the provision of the Key Slices
and this consent in no manner, expressly or by implication, constitutes a consent
to Dr Wright accessing or transferrmg the Bitcom Asseis; the Biicom Assets
constitute Trust assets at all times.

¥

tae

Indemnity. Dr Wright shall indemnify, defend, and hold Trustee and its parent and
affiliated companies, successors, officers, directors and employees harmless from any and
all damages incurred by Trustee as a consequence of Dr Wright's use of the Key Slices,
including any actions, causes of action, claims, demands, costs, liabilities, expenses and
damages arising out of or in connection with any failure of Dr Wnght to comply with his
obligations hereunder. Hf any action shall be brought against Trustee in respect to which
indemnity may be sought from Dr Wirght pursuant to the provisions of this Article,
Trustee shall promptly notify Dr Wright in writmg, specifying the nature of the action and
the total monetary amount sought or other such relief as is sought therem.

4. lrreparable Harm. The parties hereto agree and acknowledge that misuse or disclosure of
the Key Slices shall cause irreparable harm to [trustee] and [trustee] shall be entitled to
seck injunctive relief in respect of any misuse or disclosure of the Key Slices.

sy

Waiver Not to Prejudice Rights. The failure of either party to require performance of any
provision hereof shall not affect the right at a later time to enforce such provision.

6. Severance. In the event any provision in this Agreement contravenes any applicable
legislation existing from time to time or is deemed unenforceable by a court of law, the
offending provisions shall be deemed to be severed and the remainder of the Agreement
shall remain in full force and effect and no provision shall be deemed to be dependent
upon any other provision unless so expressed herein.

7. Governing Law. This Agreement shall be governed by and construed in accordance with
the laws of the Seychelles for purposes of any action commenced under this Agreement or
with respect to any tort committed or alleged to be committed in the performance of this
Agreement. No choice of law rules of any jurisdiction shall apply hereto. The parties
hereto expressly waive any right they have to a jury tmal and agree that any court
preceding under this Agreernent shall be tried by a judge without a jury.

8. Representation by Counsel. Provider hereby certifies and represents that it has been, or
had the opportunity to be, represented by counsel in the negotiation of this Agreement.

terms, and further agree that it constitutes the complete and entire agreement of the parties
and supersedes all previous communications, oral or written, between them relating to the
subject matter hereof. No representations or statements of any kind made by etther party
that are not expressly stated herein shall be binding on such party.

10. Time of the Essence. Time shall be of the essence in this Agreement.

CONFIDENTIAL DEF_00069777
Case 9:18-cv-80176-BB Document 237-19 Entered on FLSD Docket 07/03/2019 Page 4 of 4

e

11. Execution in Counterpart. This Agreement may be executed in two or more counterparts
(by original or facsimile signature}, each of which shall be deemed to be an original but
all of which together shall constitute one and the same Agreement.

          

 

 

Dr. CRAIG WRIGHT EQUATOR CONSULTANTS AG
Signature per Denis ‘Bosire Mayaka

 

 

 

 

Date

4

CONFIDENTIAL DEF_00069778
